PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,929,413
Issue Date: 2021 Feb 23
Application No. 14/940,304
Filing or 371(c) Date: 13 Nov 2015
Attorney Docket No. 16113-7304001 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a response to patentee’s “APPLICATION FOR PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705(b)” filed April 23, 2021, requesting that the Office correct the patent term adjustment (PTA) from 569 days to 686 days.  

The petition is GRANTED. 

RELEVANT PROCEDURAL HISTORY

On February 23, 2021, the Office determined that patentee was entitled to 569 days of PTA. 

On April 23, 2021, patentee timely filed the instant request for reconsideration of the patent term adjustment under 37 CFR 1.705(b), seeking an adjustment of the determination to 686 days, accompanied by the required fee.  

DECISION

Upon review, the Office finds that patentee is entitled to 686 days of PTA.

Patentee and the Office are not in disagreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A), the amount of “B” delay under 35 U.S.C. 154(b)(1)(B); the amount of “C” delay under 35 U.S.C. 154(b)(1)(C); or the amount of overlap under 35 U.S.C. 154(b)(2)(A). Patentee and the Office are in disagreement regarding the amount of reduction for applicant delay under 35 U.S.C. 154(b)(2)(c)(iii).
 
“A” Delay
 
Patentee and the Office are in agreement that the “A” delay is 664 days.
 
The Office finds that “A” delay includes the following period(s):
A period of 419 days under 37 CFR 1.703(a)(1), beginning January 14, 2017, the day after the date that is fourteen months after the date the application was filed and ending 
A period of 43 days under 37 CFR 1.703(a)(2), beginning July 17, 2018, the day after the date that is four months after the date a reply was filed and ending August 28, 2018, the date an Office action under 35 U.S.C. 132 (a final Office action) was mailed;
A period of 98 days under 37 CFR 1.703(a)(2), beginning March 21, 2019, the day after the date that is four months after the date a reply was filed and ending June 26, 2019, the date an Office action under 35 U.S.C. 132 (a non-final Office action) was mailed;
A period of 104 days under 37 CFR 1.703(a)(2), beginning July 12, 2020, the day after the date that is four months after the date a reply was filed and ending October 26, 2020, the date a notice of allowance under 35 U.S.C. 151 was mailed.
 
The total amount of “A” delay is 664 (419+43+98+104)) days.
    
“B” Delay 
  
Patentee and the Office are in agreement regarding the 129 days of “B” delay

The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis, 740 F.3d at 601.  

The length of time between application filing and issuance is 1930 days, which is the number of days beginning November 13, 2015, the date the application was filed, and ending February 23, 2021, the date of patent issuance.

The time consumed by continued examination is 704 days.  The time consumed by continued examination includes the following periods: 
A period of 704 days, beginning November 20, 2018 (the filing date of the RCE) and ending October 23, 2020 (the mailing date of the notice of allowance).
 
The number of days beginning on the filing date (November 13, 2015) and ending on the date three years after the filing date (November 13, 2018) is 1097 days.

The result of subtracting the time consumed by continued examination (704 days) from the length of time between the application filing date and issuance (1930 days) is 1226 days, which exceeds three years (1097 days) by 129 days.  Therefore, the period of “B” delay is 129 days. The “B” delay period runs from November 14, 2018, the day after the date three years after the application was filed until November 19, 2018, the day before the date the RCE was filed (6 days) and from October 24, 2020, the day after the date a notice of allowance was mailed until February 23, 2021, the date the application issued as a patent (123 days).

“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) (0 days).

Overlap
 
Patentee and the Office agree that the total number of overlapping days of Office delay is 0 days. 

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 107 (75+29+3) days.  

The Office has determined that patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following period(s): 
A 75 day period of reduction under 37 CFR 1.704(c)(8) for the submission of a supplemental reply or other paper (an Information Disclosure Statement (IDS)) filed May 30, 2018, 75 days after the day after the date a reply was filed. The IDS was not accompanied by a statement under 37 CFR 1.704(d);
A 29 day period of reduction under 37 CFR 1.704(b) for the submission of a reply (a reply to a non-final Office action) on October 25, 2020, three months and 29 days after the day after the date a final Office action was mailed;
A 3 day period of reduction under 37 CFR 1.704(c)(10) for the submission of a an amendment or other paper under 37 CFR 1.312, other than an amendment under 37 CFR 1.312 or other paper expressly requested by the Office or an RCE (a request under 37 CFR 1.46), beginning on the day after the date of mailing of the notice of allowance, mailed October 23, 2020, and ending on the date the amendment under 37 CFR 1.312 or other paper was filed, October 26, 2020. 

The Office previously assessed a period of 120 days, from the date the paper was filed until the date the application issued as a patent. Petitioner asserts that in view of the Federal Circuit decision in Supernus Pharm., Inc. v. Iancu, 913 F.3d 1351 (Fed Cir. 2019) the reduction for applicant delay should be 3 days rather than 120 days. Upon review, patentee’s argument is persuasive. In view of the revisions to 37 CFR 1.704(c)(10) in Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335, 339 (June 16, 2020), a period of 3 days rather than 120 days is warranted. The 120 day period is removed and replaced with a 3 day period of reduction for applicant delay.


OVERALL PTA CALCULATION

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA
USPTO’s Calculation:				
	                         
664 + 129 + 0 – 0 – 107 = 686 days

Patentee’s Calculation:

664 + 129 + 0 – 0 – 107 = 686 days

CONCLUSION

The Office affirms that patentee is entitled to six hundred eighty-six (686) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 664 + 129 + 0 – 0 – 107 =  686 days.  

Receipt of the petition fee required by 37 CFR 1.18(e) is acknowledged.

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by six hundred eighty-six (686) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                         
Enclosure:  	Adjusted PTA Determination
Draft Certificate of Correction